Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
0007 and 0008 do not identify an application number.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8, 15, and 20 of U.S. Patent No. US 11263347 in view of US 20090247193 by Asawaree Kalavade (hereafter Kalavade). 

Claim 1 is an obvious variation of claim 1 of U.S. Patent No. 11263347 except that Claim 1 utilizes url data instead of location data in US Patent 11263347.   On the other hand, Kalavade discloses utilizing both url and location data to be tracked in at least fig. 8 wherein user location is tracked in example 1 and user website visits (i.e. urls) are tracked in example 2.  US Patent 11263347, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.  
Claim 6 is obvious over U.S. patent 11263347 claim 6 in view of Kalavade.Claim 7 is obvious over U.S. Patent 11263347 claim 7 in view of Kalavade.  
Claim 8 is essentially the same as claim 8 of U.S. Patent No. 11263347 except that Claim 8 utilizes url data instead of the location data in US Patent 11263347.  On the other hand, Kalavade discloses utilizing both url and location data to be tracked in at least fig. 8 wherein user location is tracked in example 1 and user website visits (i.e. urls) are tracked in example 2.  US Patent 11263347, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.  
Claim 13 is obvious over U.S. patent 11263347 claim 13 in view of Kalavade.
Claim 14 is obvious over U.S. Patent 11263347 claim 14 in view of Kalavade.  

Claim 15 is essentially the same as claim 8 of U.S. Patent No. 11263347 except that Claim 15 utilizes url data instead of the location data in US Patent 11263347.   On the other hand, Kalavade discloses utilizing both url and location data to be tracked in at least fig. 8 wherein user location is tracked in example 1 and user website visits (i.e. urls) are tracked in example 2.  US Patent 11263347, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.  
Claim 20 is obvious over U.S. patent 11263347 claim 20 in view of Kalavade.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16,702,223 in view of US 20090247193 by Asawaree Kalavade (hereafter Kalavade). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are an obvious variation of claims 1-8 of Copending Application No. 16,702,223 except that Claims 1-8 utilizes url data instead of purchase record data in Copending Application No. 16,702,223.   On the other hand, Kalavade discloses utilizing both url and purchase records data to be tracked in at least fig. 8 example 2 where user website visits (i.e. urls) are tracked and paragraph 0128 where user buying jazz ringtones are tracked (purchase record).  Copending Application No. 16,702,223, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.
  Claims 1-7 are an obvious variation of claims 1-7 of Copending Application No. 16,702,223 except that Claims 1-7 utilizes url data instead of purchase record data in Copending Application No. 16,702,223.   On the other hand, Kalavade discloses utilizing both url and purchase records data to be tracked in at least fig. 8 example 2 where user website visits (i.e. urls) are tracked and paragraph 0128 where user buying jazz ringtones are tracked (purchase record).  Copending Application No. 16,702,223, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.
Claims 8-14 are an obvious variation of claims 8-14 of Copending Application No. 16,702,223 except that Claims 8-14 utilizes url data instead of purchase record data in Copending Application No. 16,702,223.   On the other hand, Kalavade discloses utilizing both url and purchase records data to be tracked in at least fig. 8 example 2 where user website visits (i.e. urls) are tracked and paragraph 0128 where user buying jazz ringtones are tracked (purchase record).  Copending Application No. 16,702,223, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.
Claims 15-20 are an obvious variation of claims 15-20 of Copending Application No. 16,702,223 except that Claims 15-20 utilizes url data instead of purchase record data in Copending Application No. 16,702,223.   On the other hand, Kalavade discloses utilizing both url and purchase records data to be tracked in at least fig. 8 example 2 where user website visits (i.e. urls) are tracked and paragraph 0128 where user buying jazz ringtones are tracked (purchase record).  Copending Application No. 16,702,223, Kalavade, and the application are all directed towards anonymizing data that has been gathered.  It would have been an obvious variation to change the type of data being tracked based on the disclosure of Kalavade because it would allow for different types data from collectors in an anonymous way, see Kalavade abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest references currently found were the following:

US 20090247193 by Asawaree Kalavade discloses content/usage and history based targeting information that is collected such as websites visited in figure 8 example 2 described in 0125.  Information from the collectors create user profile information that is transformed into anonymous profile vectors, see abstract.    Fig. 2 provides for where user information is generated into a vector.  Fig. 2 230 provides for targeting logic and privacy policies for advertising.  
U.S. 20160142379 by Tawakol discloses forming groups of users where the groups are sufficiently large so as to obfuscate correspondence or associations between the NPII and any personally identifiable information, see 0020.  In doing so, Tawakol utilizes a rulesbase to select in and select out users see 0019.  The application attempts to produce groups or sets of similar users, yet in a manner such that dissemination of a group or set as a whole does not divulge paring between a user’s personally identifiable information and other data, see 0006.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PHAM/Primary Examiner, Art Unit 2167